 
 
I 
108th CONGRESS
2d Session
H. R. 4467 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Thompson of California (for himself, Mr. Davis of Tennessee, Mr. Stenholm, Mr. Hill, Mr. Berry, Mr. Case, Mr. Ross, Mr. Holden, Mr. Moore, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish reporting requirements relating to funds made available for military operations in Iraq or for the reconstruction of Iraq, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the War Funding Accountability Act.  
2.Reporting requirements 
(a)Initial ReportNot later than 30 days after the date of the enactment of an Act (enacted after the date of the enactment of this Act) making appropriations for military operations in Iraq or for the reconstruction of Iraq, the President shall prepare and transmit to Congress a report that contains a detailed description of United States goals with respect to such military operations or reconstruction efforts, including— 
(1)a description of the purposes for which amounts will be made available under the Act; 
(2)a plan for the security of Iraq, including a plan to secure the passage of a United Nations Security Council resolution to establish a multinational force in Iraq; 
(3)a plan for the reconstruction of Iraq; 
(4)a plan for the establishment of a sovereign Iraqi Government; and 
(5)a description of United States efforts to obtain financial support for Iraq from other countries and international financial institutions. 
(b)Subsequent ReportsNot later than 90 days after the date on which the initial report is transmitted under subsection (a), and every 90 days thereafter until all amounts made available under the Act described in such subsection are obligated and expended, the President shall prepare and transmit to Congress a report that contains a detailed description of programs, projects, and activities carried out using amounts available under such Act that are obligated or expended during the previous 90-day period, including— 
(1)a description of the specific allocation of funds to meet the purposes described in subsection (a)(1); 
(2)an update on progress made to achieve the goals described in paragraphs (2) through (5) of subsection (a), including— 
(A)a description of progress made to train the military, police, and civil defense corps of Iraq and to reform the Iraqi judicial system; 
(B)a description of efforts to rebuild the electric power infrastructure, water and sewage services, and telecommunications structure in Iraq; and 
(C)a description of efforts to repair and upgrade Iraqi hospitals, clinics, public buildings, and roadways and bridges; 
(3)a description of efforts to promote economic development in Iraq; 
(4)in the case of a contract entered into by the United States relating to military operations in Iraq or the reconstruction of Iraq, the name of the contractor and a description of the process by which the contract was awarded; 
(5)a description of efforts to provide adequate deployment rotation and other relief for United States troops serving Iraq, including efforts to construct improved living quarters for those United States troops; and 
(6)an assessment of the remaining needs with respect to military operations in Iraq and the reconstruction of Iraq, including a description of additional funding required to meet these needs, if necessary. 
3.Limitation on availability of funds Notwithstanding any other provision of law, if the requirement to transmit an initial report under section 2(a) is not met, or the requirement to transmit a subsequent report under section 2(b) is not met, then amounts for the reconstruction of Iraq available under an Act described in section 2 with respect to which the report relates, or available under any other provision of law, that are unobligated or unexpended may not be obligated or expended (as the case may be) until the report is transmitted to Congress. 
 
